DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending.

Drawings
The drawings are objected to because Figs. 2, 8-11, and 13 comprise faint and/or difficult to read legends or portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the limitation “in a range of 5 minutes to 60 minutes sufficient to absorb” is confusing, as it is unclear whether 5 to 60 minutes is an appropriate time period for dye absorption or what the desirable extent of dye absorption should be to meet the limitations of the claims. 
With respect to claims 19 and 20, they are rejected for being depending on rejected claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Journal of Power Sources, 2015, 293, 539-547), hereinafter, “Kim”.
With respect to claims 1-6, 8, and 9, Kim teaches a crosslinked polyvinyl copolymer (Abstract), comprising polymerized units of vinyl sulfonic acid (VPA) (Abstract) and bis(2-(methacryloyl)ethyl) phosphate (BMEP) (Abstract). Kim teaches B10, B15, and B20, corresponding to VPA:BMEP molar ration of 100:10, 100:15, and 100:20  (see Page 545: Table 1), which are discrete embodiments within “2 mol.% to 60 mol.%” and “10mol.% to 50 mol.%” cross linking compound based on total molar amount of vinyl phosphonic acid of Formula I and bis(2-(methacryloyl)ethyl) phosphate (BMEP) of Formula II (10/110 = 9.1 mol.%; 15/115 = 13.0 mol.%; 20/120 = 16.7 mol.%).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Power Sources, 2015, 293, 539-547), hereinafter, “Kim”.
With respect to claims 7 and 10, Kim discloses the limitations of claims 1 and 8, wherein the monomer of Formula I is VPA and the monomer of Formula II is BMEP; but does not specifically teach 40 mol.% BMEP (discloses 16.7% BMEP at most; see above); however, it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). 

Claims 1, 2, 4-6, 8, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjiri et al. (Journal of Polymer Research, 2018, 25, 244), hereinafter, “Nakhjiri”.
With respect to claims 1, 2, 4-6, and 8, Nakhjiri discloses a crosslinked vinyl polymer comprising 2-acrylamido-2-methylpropane sulfonic acid (AMPS) and bis(2-(methacryloyl)ethyl) phosphate (BMEP) as a crosslinking monomer, wherein the percentage of crosslinking monomer to total AMPS/BMEP monomers are 0.05/(0.4 +0.05) = 11.1%, 0.1/(0.4 +0.1) = 20.0%, 0.15/(0.4 +0.15) = 27.2%, which are discrete embodiments within “2 mol.% to 60 mol.%” and “10mol.% to 50 mol.%” cross linking compound based on total molar amount of AMPS and bis(2-(methacryloyl)ethyl) phosphate (BMEP) of Formula II. 

With respect to the weight ratio/percentages of monomers versus recited molar %, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
	With respect to the chemical structure difference between the disclosed AMPS monomer and recited sulfonate monomers, the Examiner acknowledges that Kim discloses additional acrylamide/alkyl groups which connect the sulfonate group to the vinyl carbons; however, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed vinyl sulfonate without the additional acrylamide/alkyl groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
In support of the chemical structure obvious analysis above, the Examiner submits that the cross linked vinyl polymer of Nakhjiri does exhibit the property of dye absorption of methylene blue (Abstract), as recited in method of use claims 18-20. 
With respect to claim 11, Nakhjiri discloses combining AMPS and BMEP in aqueous solution (Page 2, “Preparation of hydrogel nanocomposite” section).  Nakhjiri does not disclose combining separate aqueous solutions of the monomers; however, it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd.
Pat. App. 1959). In Nakhjiri, the end result is the same, the monomers are dissolved in water as an aqueous mixture.  
With respect to claims 18-20, Nakhjiri discloses contacting the disclosed cross linked vinyl polymer discussed above with (contaminated) water comprising methylene blue dye at different contact time intervals in the range of 0 to 450 min (Page 5, left column, first full paragraph; Page 15, right column, first full paragraph); the time intervals including 30 and 60 minutes, during at which at least some dye absorption occurred (see Page 14, Fig. 14a, b, d). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjiri et al. (Journal of Polymer Research, 2018, 25, 244) as applied to claim 11 above, and further in view Stansbury et al. (U.S. Patent Publication # 2015/0051310), hereinafter “Nakhjiri” and “Stansbury”.
With respect to claim 12, Nakhjiri discloses ammonium persulfate initiator (Page 2 “Preparation of hydrogel nanocomposite” section), but does not disclose one of the recited initiators.
Stansbury teaches azo initiators (Paragraph [0047]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the initiator of Nakhjiri with the azo initiator of Stansbury because Stansbury discloses that azo compounds, peroxides, and ammonium persulfate are among the suitable initiators that can be used in the radical polymerization of vinyl polymers. The teachings of Stansbury would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one initiator for the other in a process of radical polymerization of vinyl polymers. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.
With respect to claim 13, Nakhjiri teaches addition of a polymerization initiator embodied as ammonium persulfate (APS) and heating the aqueous mixture to 85 °C (discrete embodiment within “50 to 150 °C”) to polymerize the crosslinked vinyl polymer (Page 2, “Preparation of hydrogel nanocomposite” section). 
With respect to claim 14, Nakhjiri does not disclose purposefully polymerizing in the dark; therefore, it is submitted that the polymerization proceeds in the presence of visible light irradiation.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhjiri et al. (Journal of Polymer Research, 2018, 25, 244) and Stansbury et al. (U.S. Patent Publication # 2015/0051310) as applied to claim 12, and further in view of Destarac et al. (U.S. Patent Publication # 2010/0093929), hereinafter “Nakhjiri”, “Stansbury”, and “Destarac”.

Destarac discloses initiator (2,2'-azobis(2 -methylproprionamidine) dihydrochloride) (Paragraphs [0215, 0218]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the generic teaching of azo initiators of Nakhjiri/Stansbury with the specific azo initiator of Destarac because Destarac teaches that (2,2'-azobis(2 -methylproprionamidine) dihydrochloride) was a known initiator of vinyl polymeric compounds at the time the invention was effectively filed. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
With respect to claim 16, Nakhjiri/Stansbury/Destarac teaches addition of a polymerization initiator embodied as ammonium persulfate (APS) and heating the aqueous mixture to 85 °C (discrete embodiment within “70 to 90 °C”) to polymerize the crosslinked vinyl polymer (see Nakhjiri: Page 2, “Preparation of hydrogel nanocomposite” section). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakhjiri et al. (Journal of Polymer Research, 2018, 25, 244) as applied to claim 11 above, and further in view of Stansbury et al. (U.S. Patent Publication # 2015/0051310) and Destarac et al. (U.S. Patent Publication # 2010/0093929), hereinafter “Nakhjiri”, “Stansbury”, and “Destarac”.
With respect to claim 17, Nakhjiri discloses ammonium persulfate initiator (Page 2 “Preparation of hydrogel nanocomposite” section), but does not disclose the recited initiator.
Stansbury teaches azo initiators (Paragraph [0047]), while Destarac discloses initiator (2,2'-azobis(2 -methylproprionamidine) dihydrochloride) (Paragraphs [0215, 0218]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the ammonium persulfate initiator of Nakhjiri with the azo initiator of In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778
07 January 2022